Citation Nr: 0724356	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure.

3.  Entitlement to service connection for a heart disability, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1974.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2005 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2006.  A transcript of the hearing is associated with the 
veteran's claims folder.  In October 2006, the veteran's 
representative submitted additional evidence and waived the 
veteran's right to have this evidence initially considered by 
the RO.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam during the Vietnam 
War, and was not exposed to Agent Orange in service.

2.  Neither peripheral neuropathy, diabetes mellitus, nor a 
heart disability was present within one year after the 
veteran's discharge from service and none of these disorders 
is etiologically related to service.








CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred or aggravated therein.  38 U.S.C.A. §§ 
1101, 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

2.  The veteran's heart disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

3.  The veteran's diabetes mellitus was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice that the 
veteran should submit all pertinent evidence in his 
possession, in a letter mailed in September 2005, prior to 
its initial adjudication of the claims.  Although the veteran 
was not provided notice with respect to the disability rating 
or effective date element of his claims until March 2006, 
after the initial adjudication of the claims, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for any 
of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide timely notice with respect to those elements of the 
claims was no more than harmless error.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such evidence.  The Board acknowledges that the veteran 
has not been afforded a VA examination in response to his 
claims but has determined that no such examination is 
required in this case because there is no reasonable 
possibility that an examination would result in evidence to 
substantiate any of the claims.  Accordingly, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.     See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Where a veteran served for at least 90 days during a period 
of war and manifests diabetes, heart disease or organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.





Analysis

The record reflects and the veteran does not dispute that 
none of the disabilities at issue was present within one year 
after the veteran's discharge from service.  The veteran 
claims that service connection is warranted for these 
disabilities because they were caused by his exposure to 
Agent Orange while serving in Thailand and performing 
maintenance on aircraft that were used to dispense Agent 
Orange.  

The veteran has submitted statements from two persons who 
served with him in support of his contention that he was 
exposed to Agent Orange in service.  N. S. stated that the 
veteran served in his command in Thailand from January to 
June 1969 and was dispatched on several occasions to perform 
maintenance on aircraft used to dispense Agent Orange.  C. W. 
stated that he served with the veteran in Thailand in 1969 
with an avionics maintenance squadron and that their duties 
included the upkeep of the C-123 "Ranch Hand."  He also 
indicated that the Ranch Hands were used to spray Agent 
Orange, although this was not known to them at that time.

At the September 2006 hearing before the undersigned, the 
veteran testified that he had no service in Vietnam and that 
his exposure to Agent Orange occurred while working on planes 
used to dispense Agent Orange.  He indicated that he thought 
"just being around" the planes resulted in his exposure to 
Agent Orange.  When requested to provide more specific 
details, he testified that the nozzles used to spray Agent 
Orange were under the wings and sometimes dripped and that 
the drops landed on him on some occasions.  

Service personnel records confirm that the veteran served 
with an avionics maintenance squadron at an airbase in 
Thailand from January to December 1969.  Although the 
statements from persons who served with the veteran 
substantiate that he worked on planes used to dispense Agent 
Orange, neither statement actually addresses whether the 
veteran was exposed to Agent Orange as a result of working on 
those planes.  

Moreover, the Board has not found the veteran's statements 
concerning his alleged Agent Orange exposure to be 
sufficiently probative to establish that he was exposed to 
herbicides in service.  It appears from the statement of C. 
W., that neither he nor the veteran was aware when they 
served in Thailand that they were working on planes that were 
used to spray Agent Orange.  Notwithstanding this, more than 
30 years later, the veteran now alleges that he recalls that 
drops of Agent Orange landed on him while he was working on 
these aircraft.  This testimony is self serving and is not 
corroborated by any other evidence.  In addition, the veteran 
has not alleged any other specific circumstance that would 
have resulted in him having any contact with herbicides in 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
was not exposed to herbicides in service.

The veteran has not advanced any other basis for granting his 
claims, and there is no medical evidence suggesting that any 
of the claimed disabilities is related to any incident of 
service other than herbicide exposure.  Accordingly, service 
connection is not in order for any of these disabilities.


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure, is denied.

Entitlement to service connection for a heart disability, to 
include as due to herbicide exposure, is denied.  

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, is denied.


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


